Citation Nr: 0706233	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
disability secondary to a head injury.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for migraine headaches 
secondary to a head injury.

6.  Entitlement to service connection for organic brain 
syndrome.

7.  Entitlement to service connection for psychosis secondary 
to hypoxia from a drug overdose.

8.  Entitlement to service connection for a speech disorder.

9.  Entitlement to service connection for an eye disorder 
secondary to a head injury.

10.  Entitlement to service connection for lung damage 
secondary to a head injury.

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In connection with his current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge, but in September 2006 failed to appear.  
Thus, the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d).

In an April 1997 statement, it appears that the veteran 
sought service connection for incomplete paralysis of the 
upper radicular group and disorder of the hands and arms; the 
RO should address this accordingly.  



FINDINGS OF FACT

1.  The record does not show that the veteran currently 
suffers from hypertension.    

2.  The record does not show that the veteran currently 
suffers from a cervical spine disability, and service medical 
records do not show complaints regarding or treatment 
thereof.  
    
3.  The record does not show that the veteran currently 
suffers from a thoracic spine disability, and service medical 
records do not show complaints regarding or treatment 
thereof.  
  
4.  The record does not show that the veteran currently 
suffers from a lumbar spine injury, and service medical 
records do not show complaints regarding or treatment 
thereof.  

5.  The record does not show that the veteran currently 
suffers from migraine headaches due to a head injury, and the 
competent and probative evidence indicates that 
administration of Mellaril medication in-service that lead to 
a fall was not capable of causing of permanent physical 
damage.   

6.  The record does not show that the veteran currently 
suffers from organic brain syndrome, and service medical 
records do not show complaints regarding or treatment 
thereof.   

7.  The record does not show that the veteran currently 
suffers from psychosis secondary to hypoxia, and the 
competent and probative evidence indicates that 
administration of Mellaril medication in-service that 
precipitated dizziness was not capable of causing of 
permanent physical damage.   

8.  The record does not show that the veteran suffers from a 
speech disorder, and service medical records do not show 
complaints regarding or treatment thereof.  

9.  The record does not show that the veteran suffers from an 
eye disorder secondary to a head injury, and probative 
evidence indicates that administration of Mellaril medication 
in-service that lead to a fall was not capable of causing of 
permanent physical damage.   

10.  The record does not show that the veteran suffers from 
lung damage secondary to a head injury, and the competent and 
probative evidence indicates that administration of Mellaril 
medication in-service that lead to a fall was not capable of 
causing of permanent physical damage.   

11.  Though an April 2004 VA examination is new evidence 
since the last final denial by the Board in April 1991 (which 
was subsequently affirmed by the Court), it is not material 
because it does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Service connection for a cervical spine disability 
secondary to a head injury is not warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  Service connection for a thoracic spine disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

4.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

5.  Service connection for migraine headaches secondary to a 
head injury is not warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

6.  Service connection for organic brain syndrome is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

7.  Service connection for psychosis secondary to hypoxia 
from a drug overdose is not warranted.  38 U.S.C.A. §§ 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

8.  Service connection for a speech disorder is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

9.  Service connection for an eye disorder secondary to a 
head injury is not warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

10.  Service connection for lung damage secondary to a head 
injury is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

11.  New and material evidence has not been received since an 
April 1991 Board decision that denied service connection a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
January 2003 letter.  The RO stated that it would get any VA 
treatment records or other medical records that the veteran 
told them about.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the January 2003 letter 
provided information about the necessary requirements for 
service connection, and particularly that medical evidence 
should show persistent or recurrent symptoms of disability.  
Though the record does not contain a letter relating to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the appeal is denied, any issues regarding a 
disability rating and effective date are rendered moot.  

The Board notes the provisions of Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Though the January 2003 letter provided 
information about the meaning of the term "new" evidence, 
it stated that "material" evidence was considered 
additional information that must bear directly and 
substantially on the issue for consideration.  The latter 
statement does not directly track the language in 38 C.F.R. 
§ 3.156, but this error was corrected in the April 2004 
statement of the case.  Also, the Board finds that any notice 
error was not prejudicial.  Particularly, the very issue 
decided below had been addressed by an April 1991 Board 
decision and affirmed by a subsequent 1993 Court decision, 
which both determined that the claim should not be reopened 
for a primary reason that the record had not shown that the 
veteran suffered from a psychiatric disorder (rather he 
suffered from a personality disorder).  The Court found 
prejudice in Kent because in that case there were two 
different bases upon which the appellant could have reopened 
his claim and thus clarification about what constituted new 
and material evidence was necessary.  Kent, 20 Vet. App at 
15.  In contrast, this case illustrates that the veteran's 
claim had been originally denied, and then not reopened, due 
to a principal flaw of not having been diagnosed as having a 
psychiatric disability.  Thus, because the veteran was aware 
of the elements of service connection, and had previously 
been part of litigation that involved new and material 
evidence that focused on the lack of a medical diagnosis in 
light of in-service findings regarding a personality 
disorder, the Board finds that he had a meaningful 
opportunity to participate in the present adjudication 
process.  Though regulations concerning new and material 
evidence have changed since the Court affirmed the Board's 
decision in 1993, the elements of service connection have 
remained the same, as well as the prohibition against 
compensation for a personality disorder.  Thus, any error in 
the January 2003 letter in light of Kent is not prejudicial.  

Also, in order to be consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim; this "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).   See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
January 2003 letter when it asked the veteran to tell VA 
about any additional evidence that he wanted VA to try and 
get.  

The sufficient January 2003 letter was issued prior to the 
rating decision on appeal, and regardless, the RO also issued 
an April 2004 statement of the case (SSOC) following all of 
the notification letters.  See Mayfield v. Nicholson, No. 02-
1077, slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 2006), can be 
cured by a readjudication following notification).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For this appeal, the 
record contains an April 2004 VA examination report.  See 
38 C.F.R. § 3.159(c)(4)(B).  Further assessment is not 
necessary because the record does not contain competent lay 
or medical evidence of current diagnosed disabilities.  The 
veteran did not identify any records in response to the 
January 2003 letter.  

The Board is not aware of the existence of any additional 
relevant evidence which ought to be obtained for disposition 
of the claims below, and therefore, no further assistance to 
the veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Because the 
veteran has received adequate notice under the VCAA no 
prejudice results in proceeding with the issuance of a final 
decision for the issues below.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

The appeal must be denied for the reasons explained below.

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  Also, certain chronic 
diseases, including hypertension, psychoses, and organic 
brain syndrome, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records contain an October 1975 
entrance examination that found one abnormality of thoracic 
asymmetry.  An August 1977 record of medical care noted 
muscle pain secondary to exercises.  In April 1978, an 
admission diagnosis reflected adjustment reaction to adult 
life and schizoid personality.  During in-patient treatment 
the veteran was found on the bathroom floor due to over 
sedation from Mellaril; he had a 3/4 inch laceration of the 
right eyebrow.  In May 1978, a physical assessment found no 
head injury, no blurred vision, neck supple without history 
of trauma or thyroid disease, no lung problems, no history of 
chest pain, and no arthritis; the only impressions were 
adjustment reaction to adult life and personality disorder.  
A May 1978 blood pressure reading showed 108/52.  In June 
1978 a Medical Board report indicated the veteran's discharge 
as unsuitable for service with a primary diagnosis of 
obsessive compulsive personality disorder and a second 
diagnosis of adjustment reaction of adult life resolved.  

In January 1980, the veteran filed a claim of service 
connection for nervous condition, and a February 1980 rating 
decision found that service medical records showed a 
personality disorder that was considered a constitutional or 
developmental abnormality and was not considered for service 
connection.  

A January 1980 VA mental health note indicated marital 
counseling and an initial impression of marital 
maladjustment, possible personality disorder; an observation 
noted that the veteran seemed very immature and obviously 
lacked impulse control.  A May 1982 private emergency room 
report indicated that the veteran had fallen a week earlier 
and sustained a fracture of the distal coccyx.  

The record contains an August 1988 letter from R. Kenneth 
Wilcox, Ed.D. who apparently examined the veteran in 
connection with his desire to join the Missouri National 
Guard.  After testing, the assessor found that the current 
psychological findings should not rule out the veteran's 
participation, and that his personality was such that he 
should be given attention to growth and development.  The 
conclusion was that the balance of the examination was free 
from any frank psychopathology at the time.  

In February 1990, the veteran filed an application for 
compensation for chronic paranoid schizophrenia, dorsal and 
lumbosacral spine disorder, and bilateral pes planus.  He 
also mentioned arthritis, toxic exposure, disorders of the 
lower extremities, bilateral incomplete paralysis of upper 
radicular group, hypertension, kidney problems, liver 
problems, thyroid disorder, and tinea pedis.  The veteran 
indicated that the preceding medical problems had been 
treated in-service at the U.S.M.C. Hospital.  A March 1990 
deferred rating decision noted that the veteran's service 
medical records were negative concerning spinal condition, 
pes planus, disorder of lower extremities, paralysis upper 
radicular group, hypertension, tinea pedis, liver disorder, 
kidney disorder, arthritis, and hypothyroidism.  Also, the 
veteran ought to submit current medical evidence in support 
of his claim, as well as evidence that the hypertension and 
arthritis had onset within one year of discharge, and present 
existence as well.  Thereafter, a March 1990 RO letter 
conveyed this information.

In March 1990, the RO received a number of lay statements 
from the veteran's family members, who collectively related 
that after the military the veteran was depressed and totally 
paranoid.  

A September 1990 rating decision continued to deny a claim of 
service connection for a nervous condition.  The veteran 
appealed, and an April 1991 Board decision determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a psychiatric disability, and 
continued to deny service connection for a psychiatric 
disability because the evidence had not shown that the 
veteran had a psychiatric disorder but rather that he had a 
personality disorder.  

The veteran appealed to the Court, which addressed the 
veteran's case in the published decision.  Therein, the Court 
affirmed the Board's April 1991 decision, and found that 
there was no new and material evidence on the basis of which 
the veteran's claim could be reopened.  The Court noted that 
lay opinions of the veteran's relatives were not competent to 
establish an etiological relationship between a present 
ratable disability and service, or medical diagnosis, and no 
other evidence otherwise provided that necessary evidence.  
Particularly, the decision found that a personality disorder 
was not subject to service connection.  

Also, in December 1996 the Board denied a separate claim 
involving clear and unmistakable error in a February 1980 
rating decision (which originally denied service connection 
for a psychiatric disorder).  

In January 2003, the veteran filed the pending claims.  On 
his application the only facility he listed to identify 
medical treatment was the Naval Hospital during active duty 
for hypertension and compulsive behavior.  He also alleged 
that he had been subject to an accidental overdose from an 
excessive amount of "Merrell" given in an unauthorized 
dosage that resulted in coma, low breathing, brain damage, 
blood pressure, and other medical and mental problems 
including schizophrenia.  

The veteran did not identify any evidence in response to the 
January 2003 VCAA letter.  

In March 2004, the veteran underwent a VA examination, where 
he related admission to Fulton State hospital for observation 
due to his anger problems after he assaulted a police 
officer.  The veteran reported having a physical collapse due 
to stress, and he stated that he had had anger problems on a 
daily basis.  He felt depressed and nervous a few times a 
week, and he was not on any psychiatric medications at the 
time.  The veteran provided information about his job and 
relationship history.  Objective findings included that the 
veteran was fully oriented, and had somewhat paranoid thought 
processes with a pervasive tendency to interpret others' 
words, actions, and intentions as threatening and in some 
instances conspiratorial.  The veteran denied auditory and 
visual hallucinations.  He had had a lot of inappropriate 
angry behavior, perhaps related to his exaggerated sense of 
being threatened and needing to protect himself.  The 
examiner noted that the veteran had experienced some suicidal 
and homicidal thoughts, with some suicide gestures when he 
was in the military.  The veteran described that he was 
particular about cleanliness, which the examiner noted was in 
his service medical records as obsessive compulsive traits.  

The examiner rendered a diagnosis of Axis I, intermittent 
explosive disorder, (which was note as provisional because it 
was not entirely clear whether the aggressive outbursts could 
be entirely attributable to the personality disorder, or 
whether they warranted a separate diagnosis); Axis II, 
personality disorder, not otherwise specified (mixed 
features, most prominently paranoid); Axis III, no medical 
problems that clinically contribute to psychological 
functioning; Axis IV, limited social support due to mistrust; 
and Axis V, GAF of 55 (few friends and difficult to get along 
with co-workers).  

The examiner opined that it was more likely than not that the 
veteran's personality disorder had its developmental roots in 
his childhood and adolescence but first became problematic 
when he was in the military.  According to psychiatric 
records from the military, the situation factors that 
contributed to his suicidality were primarily related to his 
relationship with his girlfriend and his parents.  The 
military psychiatric records also noted that he had 
difficulty with authority and accepting control that the 
military was exerting over his life (i.e., MOS assigned and 
location of duty).  The examiner further stated that the 
veteran's personality disorder was not caused by the 
treatment he received in the military, and concurred with the 
findings of the Naval Regional Medical Center, Portsmouth, 
Virginia, Report of Medical Record dated May 16, 1978, which 
stated the following:  

After an adequate period of observation, 
evaluation and treatment, a conference of 
staff psychiatrists reviewed the 
available records and current findings 
and agreed that the service member has 
shown longstanding evidence of an 
inherent, pre-existing personality 
disorder. . . .  The service member now 
suffers from no disability which is a 
result of an incident of service or was 
aggravated thereby.  

The examiner also recognized that the veteran had written VA 
indicating that he believed he was poisoned by a toxic dose 
of Mellaril.  This, according to the examiner, was a 
misunderstanding in a reading of service medical records 
because of two medications with similar names.  The dose of 
Mellaril he received on the psychiatric ward (100 mg tid) was 
within the standard range.  The examiner noted that the 
veteran had experienced a side effect of dizziness from the 
Mellaril that contributed to a fall, and then that medication 
was immediately discontinued.  Such a dose, however, would 
not have created long term disabling schizophrenia as claimed 
by the veteran.  

The examiner further quoted a VA psychiatrist with whom she 
had apparently consulted about the question of toxicity who 
stated the following:  

The dose of Thioridazine (Mellaril) 100 
mg tid would not have been unusual, but 
hypotension is a fairly frequent side-
effect of that medication, which is one 
of the reasons it's hardly ever used 
anymore.  Yes, falling down and hitting 
one's head is unfortunate, but would not 
necessarily reflect negligence.  And no, 
two days on an average dose of 
Thioridazine did not lead to permanent 
brain damage nor create psychotic 
symptoms.

The examiner noted that the veteran's written statements 
repeatedly claimed the diagnosis of schizophrenia or symptoms 
of psychosis; however, no document was found in the claims 
file to indicate that a psychiatrist had diagnosed the 
veteran as having schizophrenia or psychosis.  It was also 
related that psychological testing done in 1988 noted the 
veteran's paranoid thinking, but had not resulted in a 
diagnosis of schizophrenia or psychosis.  The examiner 
concluded the report by suggesting that there may have been 
some confusion between schizophrenia versus schizoid 
personality, which were two distinct conditions despite the 
similarities in their name.  

On his VA Form 9, the veteran stated that he had been found 
to be mentally disabled by the military and the VA examiner.  

To prevail on a claim of service connection on the merits, 
there must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

The preceding April 2004 VA examination is the only evidence 
that has been added to the claims file since the last final 
denial by the Board in 1991 (which in turn was affirmed by 
the Court in 1993).  Thus, it qualifies as new evidence.  It 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Mainly, a central basis of the last final denial was that the 
record failed to show that the veteran suffered from a 
diagnosed psychiatric disorder (and that a personality 
disorder failed to qualify as a disability under the law 
administered by VA, see 38 C.F.R. § 4.127, which provides 
that personality disorders are not diseases or injuries for 
compensation purposes).  The new evidence from the April 2004 
VA examination also found that the veteran does not suffer 
from a disorder other than a personality disorder.  The 
examiner agreed with the in-service finding of a pre-existing 
personality disorder.  Thus, the April 2004 report simply 
does not raise a reasonable possibility of substantiating the 
claim.  

Also, the veteran has not provided any other medical evidence 
that relates to an unestablished fact, i.e., evidence of a 
current disability other than a personality disorder.  

Moreover, the veteran has not provided or pointed to any 
evidence that shows he currently suffers from any other 
disability listed on the cover page of this decision 
(hypertension, cervical spine injury, thoracic spine 
disability, lumbar spine disability, migraine headaches, 
organic brain syndrome, psychosis, speech disorder, eye 
disorder, or lung damage).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  Moreover, the 
veteran's service medical records are silent regarding 
incurrence of such problems (see a May 1978 physical 
assessment performed just prior to discharge with negative 
findings).  

Further, it is note that the April 2004 VA examination report 
clarified that the veteran had not been given a dose of 
Mellaril that could have caused any permanent physical or 
mental damage.  Because the Board may not rely on its own 
unsubstantiated medical conclusions, Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), it must utilized an informed 
medical opinion in order to adjudicate a claim.  The 
preceding examination is sufficient and thorough in that it 
reflected consideration of the veteran's subjective 
complaints, and indicated objective findings and a review of 
his record.  Also, the examiner particularly considered the 
veteran's allegation concerning an overdose and got a second 
opinion on the matter.  The examiner also provided reasons 
and offered support for her conclusion with references to 
medical findings in the record.  Though it is apparent that 
the veteran had fallen during military service while 
undergoing inpatient care, the record does not reflect any 
residual and chronic disability related to the incident, and 
the veteran has not provided or pointed to any medical 
evidence that might provide additional information about 
current medical problems.  

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




				(CONTINUED 
ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.  

Service connection for a cervical spine is denied.  

Service connection for a thoracic spine disability is denied.

Service connection for a lumbar spine disability is denied.  

Service connection for migraine headaches secondary to a head 
injury is denied.  

Service connection for organic brain syndrome is denied.  

Service connection for psychosis secondary to hypoxia from a 
drug overdose is denied.  

Service connection for a speech disorder is denied. 

Service connection for an eye disorder secondary to a head 
injury is denied.

Service connection for lung damage secondary to a head injury 
is denied. 

As new and material evidence has not been received to reopen 
a claim of service connection for a psychiatric disability, 
the appeal is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


